F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 25 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    STEVE WILLIAMS,

                Petitioner-Appellant,

    v.                                                   No. 97-1317
                                                     (D.C. No. 95-K-2654)
    ROBERT FURLONG, Warden;                                (D. Colo.)
    ATTORNEY GENERAL OF THE
    STATE OF COLORADO,

                Respondents-Appellees.




                            ORDER AND JUDGMENT            *




Before TACHA , LOGAN , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner appeals the district court’s order denying his petition for a writ

of habeas corpus filed pursuant to 28 U.S.C. § 2254. Petitioner pled guilty to two

counts of first degree sexual assault in state court, for which he received two

consecutive thirty-year sentences. After exhausting his state remedies, petitioner

filed the present habeas petition seeking to set aside his guilty plea on the ground

that it was a product of the constitutionally ineffective assistance of his trial

counsel. The district court appointed counsel to represent petitioner in the habeas

proceedings and the magistrate judge held an evidentiary hearing on petitioner’s

claims. Thereafter, the magistrate judge issued a lengthy report recommending

that habeas relief be denied. Four weeks later, the district court adopted the

magistrate judge’s report and recommendation and dismissed the habeas petition.

This appeal followed.

      As an initial matter, we must consider whether petitioner has properly

preserved his arguments for appellate review. The magistrate judge’s report and

recommendation explicitly directed the parties to serve and file written objections

to the proposed findings and recommendation within ten days, and warned them

that the “[f]ailure to make timely objections to the magistrate judge’s

recommendation may result in a waiver of the right to appeal from a judgment of

the district court based on the findings and recommendations of the magistrate




                                           -2-
judge.” R., Vol. I, Doc. 59 at 30. Petitioner, however, failed to file any

objections to the magistrate judge’s report and recommendation.

       “It is settled Tenth Circuit law that when a party fails to object to the

magistrate’s findings and recommendations within the appropriate time, he or she

waives the right to appellate review.”     Trierweiler v. Croxton & Trench Holding

Corp. , 90 F.3d 1523, 1533 (10th Cir. 1996). We may make an exception to this

firm waiver rule when the interests of justice so require.    See, e.g. , Moore v.

United States , 950 F.2d 656, 659 (10th Cir. 1991). No exception to the waiver

rule is warranted in this case, however.

       Therefore, the judgment of the United States District Court for the District

of Colorado is AFFIRMED.



                                                         Entered for the Court



                                                         Deanell Reece Tacha
                                                         Circuit Judge




                                             -3-